Per Curiam.
1. Under the provisions of section 1213 of the Civil Code of 1910, requiring county tax-collectors to make monthly reports, in duplicate, “ of all taxes, both State and county, collected by them/1 to the comptroller-general of the State and to the ordinaries of their-respective counties* a county tax-collector is required to make a monthly report to the ordinary of all special taxes collected by him.
(a) Sections 1213 and 1214 of the Civil Code of 1910, requiring State and county tax-collectors to make to the comptroller-general of the State and to the ordinaries of their respective counties sworn monthly statements in duplicate, of all taxes, both State and county, collected by them, are not in conflict with the provisions of sections 1218 and 1219 of the Civil Code of-1910, which require that the tax-collector of each county in this State “ lay before the grand jury, on the first day of the term of each court, a full statement of all special taxes received by him for the six months immediately preceding said report, and to state fully the date of said payments, from whom received, and also the amounts received,” and to make quarterly sworn returns to the comptroller-general of all special taxes collected by him, “ except those given in and entered upon the receiver’s- digest, setting forth in said returns the names of all persons or companies paying such tax, when paid, for what purpose, and the amounts thereof.” These different code sections, properly construed, are not in conflict but are merely supplemental of each other.
2. The admission of the documentary evidence, as complained of in the amendment to the motion for a new trial, was not error for any reason assigned. This evidence was clearly admissible for the purpose of showing motive or intent.
3. Under the ruling in the first part of this decision, none of the excerpts . from the charge of the court, nor the refusal of certain requests to charge, complained of in the motion for a new trial, was error.
4. The special ground of the motion for a new trial based upon the alleged *230failm-e of the State to show any demand upon the accused, made prior to the indictment against him, by an authority competent to make the same, for payments of the funds alleged to have been embezzled, is without merit. No such demand was necessary. Lewis v. State, 17 Ga. App. 667 (1) (87 S. E. 1087), and citations.
Decided November 17, 1922.
Dorris & Brown, Crum & Jones, George & Woodward, for plaintiff in error.
J. B. Wall, solicitor-general, E. F. Strozier, contra.
5. The accused made a statement to the jury, but introduced no witnesses. The evidence for the State abundantly authorized, if it did not demand, the defendant’s conviction, and was sufficient to exclude every reasonable hypothesis save that of his guilt. No material errors occurred upon the trial, and the judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., eoneur. Luke, J., dissents.